HEDRICK, Judge.
PURSUANT to our order entered ex mero motu, we reconsider our decision in this case filed 19 March 1975 reported at 25 N.C. App. 157, 212 S.E. 2d 528 (1975), cert, denied, 287 N.C. 264, 214 S.E. 2d 436 (1975), cert, denied by the U. S. Supreme Court on 14 October 1975, insofar as it relates to the judgment of the superior court entered 31 July 1974 imposing a prison sentence of two years, which was suspended and the defendant placed on probation for five years upon the usual and regular conditions of probation plus the following special condition of probation:
“(3) On the further condition that the defendant pay a fine of $1500.00 out of which $500.00 is to go to the Finance Officer of the City of Greensboro to be used if and when needed by the Vice Squad of the Greensboro Police Department, and the remaining $1000.00 to go to the school fund as all fines go, and that the defendant pay the court costs
Article IX, Section 7, of the North Carolina Constitution provides:
“County school fund. All moneys, stocks, bonds, and other property belonging to a county school fund, and the clear proceeds of all penalties and forfeitures and of all fines collected in the several counties for any breach of the penal laws of the State, shall belong to and remain in the several counties, and shall be faithfully appropriated and used exclusively for maintaining free public schools.”
The imposition of the $1500.00 fine as a special condition of probation was proper. However, in our opinion, the court was without authority to direct the Clerk to pay any portion of such fine to the Finance Officer of the City of Greensboro to *296be used by the Vice Squad of the City of Greensboro. N. C. Const., Art. IX, § 7.
Therefore, the judgment appealed from is modified by deleting therefrom the following:
“out of which $500.00 is to go to the Finance Officer of the City of Greensboro to be used if and when needed by the Vice Squad of the Greensboro Police Department, and the remaining $1000.00 to go to the school fund as all fines go”
This court having concluded heretofore that the defendant had a fair trial free from prejudicial error, except as hereby modified, the judgment appealed from is affirmed.
The Clerk of this Court is directed to certify immediately a copy of this supplementary opinion to the Clerk of Superior Court of Guilford County and to the attorneys of record for defendant.
Modified and affirmed.
Judges Morris and Parker concur.